                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    1 JONATHAN S. PINK, SB# 179685
                      jonathan.pink@lewisbrisbois.com
                    2 ESTHER Y. SHIN, SB# 324049
                      esther.shin@lewisbrisbois.com
                    3 633 West 5th Street, Suite 4000
                      Los Angeles, California 90071
                    4 Telephone: 213.250.1800
                      Facsimile: 213.250.7900
                    5
                      Attorneys for Plaintiff Unimax
                    6 Communications, LLC
                    7
                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                    CENTRAL DISTRICT OF CALIFORNIA
                   10
                                                             SOUTHERN DIVISION
                   11
                   12
                        Unimax Communications, LLC,                      CASE NO. 8:19-cv-00968-ODW-AFM
                   13
                                           Plaintiff,                    [PROPOSED] ORDER ENTERING
                   14                                                    STIPULATED PROTECTIVE
                                  vs.                                    ORDER
                   15
                      True Wireless, LLC; Surge Holdings,                The Hon. Otis D. Wright II
                   16 Inc.; and DOES 1 through 10, Inclusive,
                                                                         Trial Date:    11/24/20
                   17                      Defendants.
                   18
                        AND RELATED COUNTER-CLAIMS
                   19
                   20
                   21            The Court, having considered the Stipulation for Entry of Protective Order
                   22 (the “Stipulation”) entered into by Plaintiff/Counterdefendant Unimax
                   23 Communications, LLC (“Plaintiff”) and Defendants/Counterclaimants True
                   24 Wireless, LLC, and Surge Holdings, Inc. (collectively “Defendants”) (collectively
                   25 (the “Parties” and individually a “Party”), and good cause appearing, hereby orders
                   26 as follows:
                      I.     PURPOSES AND LIMITATIONS
                   27
LEWIS              28   4828-2532-0372.1
BRISBOIS                                                     [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                       8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW
                    1         A.    Disclosure in this action is likely to involve production of confidential,
                    2 proprietary, or private information for which special protection from public
                    3 disclosure and from use for any purpose other than prosecuting this litigation may
                    4 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                    5 enter the following Stipulated Protective Order. The parties acknowledge that this
                    6 Order does not confer blanket protections on all disclosures or responses to
                    7 discovery and that the protection it affords from public disclosure and use extends
                    8 only to the limited information or items that are entitled to confidential treatment
                    9 under the applicable legal principles. The parties further acknowledge, as set forth in
                   10 Section XIII(C) , below, that this Stipulated Protective Order does not entitle them
                   11 to file confidential information under seal; Civil Local Rule 79-5 set forth the
                   12 procedures that must be followed and the standards that will be applied when a party
                   13 seeks permission from the court to file material under seal.
                      II.   GOOD CAUSE STATEMENT
                   14
                   15         A. This action is likely to involve trade secrets, customer and pricing lists and
                   16 other valuable research, development, commercial, financial, technical and/or
                   17 proprietary information for which special protection from public disclosure and
                   18 from use for any purpose other than prosecution of this action is warranted. Such
                   19 confidential and proprietary materials and information consist of, among other
                   20 things, confidential business or financial information, information regarding
                   21 confidential business practices, or other confidential research, development, or
                   22 commercial information (including information implicating privacy rights of third
                   23 parties), information otherwise generally unavailable to the public, or which may be
                   24 privileged or otherwise protected from disclosure under state or federal statutes,
                   25 court rules, case decisions, or common law. Accordingly, to expedite the flow of
                   26 information, to facilitate the prompt resolution of disputes over confidentiality of
                   27 discovery materials, to adequately protect information the parties are entitled to keep
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  2
                    1 confidential, to ensure that the parties are permitted reasonable necessary uses of
                    2 such material in preparation for and in the conduct of trial, to address their handling
                    3 at the end of the litigation, and serve the ends of justice, a protective order for such
                    4 information is justified in this matter. It is the intent of the parties that information
                    5 will not be designated as confidential for tactical reasons and that nothing be so
                    6 designated without a good faith belief that it has been maintained in a confidential,
                    7 non-public manner, and there is good cause why it should not be part of the public
                    8 record of this case.
                      III. DEFINITIONS
                    9
                   10         A.    Action: This pending federal law suit, Case No. 8:19-cv-00968-ODW-
                   11 AFM.
                   12         B.    Challenging Party: A Party or Non-Party that challenges the
                   13 designation of information or items under this Order.
                   14         C.    “CONFIDENTIAL” and “CONFIDENTIAL – ATTORNEYS’ EYES
                   15 ONLY” Information or Items: Information (regardless of how it is generated, stored
                   16 or maintained) or tangible things that qualify for protection under Federal Rule of
                   17 Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                   18         D.    Counsel: Outside Counsel of Record and House Counsel (as well as
                   19 their support staff).
                   20         E.    Designating Party: A Party or Non-Party that designates information or
                   21 items that it produces in disclosures or in responses to discovery as
                   22 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
                   23         F.    Disclosure or Discovery Material: All items or information, regardless
                   24 of the medium or manner in which it is generated, stored, or maintained (including,
                   25 among other things, testimony, transcripts, and tangible things), that are produced or
                   26 generated in disclosures or responses to discovery in this matter.
                   27         G.    Expert: A person with specialized knowledge or experience in a matter
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  3
                    1 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    2 an expert witness or as a consultant in this Action.
                    3          H.   House Counsel: Attorneys who are employees of a party to this Action.
                    4 House Counsel does not include Outside Counsel of Record or any other outside
                    5 counsel.
                    6          I.   Non-Party: Any natural person, partnership, corporation, association,
                    7 or other legal entity not named as a Party to this Action.
                    8          J.   Outside Litigation Counsel of Record: Attorneys who are not
                    9 employees of a party to this Action but are retained to represent or advise a party to
                   10 this Action and have appeared in this action on behalf of that party or are affiliated
                   11 with a law firm which has appeared on behalf of that party, and includes support
                   12 staff.
                   13          K.   Party: Any party to this Action, including all of its officers, directors,
                   14 employees, consultants, retained experts, and Outside Counsel of Record (and their
                   15 support staffs).
                   16          L.   Producing Party: A Party or Non-Party that produces Disclosure or
                   17 Discovery Material in this Action.
                   18          M.   Professional Vendors: Persons or entities that provide litigation
                   19 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   21 and their employees and subcontractors.
                   22          N.   Protected Material: Any Disclosure or Discovery Material that is
                   23 designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
                   24 ONLY”.
                   25          O.   Receiving Party: A Party that receives Disclosure or Discovery
                   26 Material from a Producing Party.
                      IV. SCOPE
                   27
LEWIS              28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 4
                    1         A.    The protections conferred by this Stipulation and Order cover not only
                    2 Protected Material (as defined above), but also (1) any information copied or
                    3 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    4 compilations of Protected Material; and (3) any testimony, conversations, or
                    5 presentations by Parties or their Counsel that might reveal Protected Material.
                    6         B.    Any use of Protected Material at trial shall be governed by the orders of
                    7 the trial judge. This Order does not govern the use of Protected Material at trial.
                      V.     DURATION
                    8
                    9         Even after final disposition of this litigation, the confidentiality obligations
                   10 imposed by this Order shall remain in effect until a Designating Party agrees
                   11 otherwise in writing or a court order otherwise directs. Final disposition shall be
                   12 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                   13 or without prejudice; and (2) final judgment herein after the completion and
                   14 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                   15 including the time limits for filing any motions or applications for extension of time
                   16 pursuant to applicable law.
                      VI. DESIGNATING PROTECTED MATERIAL
                   17
                   18         A.    Exercise of Restraint and Care in Designating Material for Protection.
                   19               1.     Each Party or Non-Party that designates information or items for
                   20               protection as “CONFIDENTIAL” or “CONFIDENTIAL-
                   21               ATTORNEYS’ EYES ONLY” under this Order must take care to limit
                   22               any such designation to specific material that qualifies under the
                   23               appropriate standards. The Designating Party must designate for
                   24               protection only those parts of material, documents, items, or oral or
                   25               written communications that qualify – so that other portions of the
                   26               material, documents, items, or communications for which protection is
                   27               not warranted are not swept unjustifiably within the ambit of this
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  5
                    1               Order.
                    2               2.    Mass, indiscriminate, or routinized designations are prohibited.
                    3               Designations that are shown to be clearly unjustified or that have been
                    4               made for an improper purpose (e.g., to unnecessarily encumber or
                    5               retard the case development process or to impose unnecessary expenses
                    6               and burdens on other parties) expose the Designating Party to
                    7               sanctions.
                    8               3.    If it comes to a Designating Party’s attention that information or
                    9               items that it designated for protection do not qualify for protection, that
                   10               Designating Party must promptly notify all other Parties that it is
                   11               withdrawing the mistaken designation.
                             B.     Manner and Timing of Designations.
                   12
                   13               1.    Except as otherwise provided in this Order (see, e.g., Section
                   14 B(2)(b) below, or as otherwise stipulated or ordered, Disclosure or Discovery
                   15 Material that qualifies for protection under this Order must be clearly so designated
                   16 before the material is disclosed or produced.
                   17               2.           Designation in conformity with this Order requires the
                   18 following:
                   19               a.    For information in documentary form (e.g., paper or electronic
                   20               documents, but excluding transcripts of depositions or other pretrial or
                   21               trial proceedings), that the Producing Party affix at a minimum, the
                   22               legend “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’
                   23               EYES ONLY” to each page that contains protected material. If only a
                   24               portion or portions of the material on a page qualifies for protection, the
                   25               Producing Party also must clearly identify the protected portion(s) (e.g.,
                   26               by making appropriate markings in the margins).
                   27               b.    A Party or Non-Party that makes original documents available
LEWIS              28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 6
                    1              for inspection may, but need not, designate them for protection until
                    2              after the inspecting Party has indicated which documents it would like
                    3              copied and produced. During the inspection and before the designation,
                    4              all of the material made available for inspection shall be deemed
                    5              “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
                    6              ONLY”. After the inspecting Party has identified the documents it
                    7              wants copied and produced, the Producing Party must determine which
                    8              documents, or portions thereof, qualify for protection under this Order.
                    9              Then, before producing the specified documents, the Producing Party
                   10              must affix the “CONFIDENTIAL” or “CONFIDENTIAL-
                   11              ATTORNEYS’ EYES ONLY” legend to each page that contains
                   12              Protected Material. If only a portion or portions of the material on a
                   13              page qualifies for protection, the Producing Party also must clearly
                   14              identify the protected portion(s) (e.g., by making appropriate markings
                   15              in the margins).
                   16              c.     For testimony given in deposition the Designating Party identify
                   17              the Disclosure or Discovery Material on the record, before the close of
                   18              the deposition all protected testimony.
                   19              d.     For information produced in some form other than documentary
                   20              and for any other tangible items, that the Producing Party affix in a
                   21              prominent place on the exterior of the container or containers in which
                   22              the information or item is stored the legend “CONFIDENTIAL” or
                   23              “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” If only a portion or
                   24              portions of the information or item warrants protection, the Producing
                   25              Party, to the extent practicable, shall identify the protected portion(s).
                        C.   Inadvertent Failures to Designate.
                   26
                   27              1.     If timely corrected, an inadvertent failure to designate qualified
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  7
                    1               information or items does not, standing alone, waive the Designating
                    2               Party’s right to secure protection under this Order for such material.
                    3               Upon timely correction of a designation, the Receiving Party must
                    4               make reasonable efforts to assure that the material is treated in
                    5            accordance with the provisions of this Order.
                        VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    6
                              A.    Timing of Challenges.
                    7
                    8               1.     Any Party or Non-Party may challenge a designation of
                    9         confidentiality at any time that is consistent with the Court’s Scheduling
                   10         Order.
                              B.    Meet and Confer.
                   11
                   12               1.     The Challenging Party shall initiate the dispute resolution
                   13         process under Local Rule 37.1 et seq.
                   14         C.    The burden of persuasion in any such challenge proceeding shall be on
                   15 the Designating Party. Frivolous challenges, and those made for an improper
                   16 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                   17 parties) may expose the Challenging Party to sanctions. Unless the Designating
                   18 Party has waived or withdrawn the confidentiality designation, all parties shall
                   19 continue to afford the material in question the level of protection to which it is
                   20 entitled under the Producing Party’s designation until the court rules on the
                   21 challenge.
                      VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                   22
                            A.   Basic Principles.
                   23
                   24               1.     A Receiving Party may use Protected Material that is disclosed
                   25         or produced by another Party or by a Non-Party in connection with this
                   26         Action only for prosecuting, defending, or attempting to settle this Action.
                   27         Such Protected Material may be disclosed only to the categories of persons
LEWIS              28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 8
                    1        and under the conditions described in this Order. When the Action has been
                    2        terminated, a Receiving Party must comply with the provisions of Section XV
                    3        below.
                    4               2.     Protected Material must be stored and maintained by a Receiving
                    5        Party at a location and in a secure manner that ensures that access is limited to
                    6        the persons authorized under this Order.
                             B.    Disclosure of “CONFIDENTIAL” Information or Items.
                    7
                    8               1.     Unless otherwise ordered by the court or permitted in writing by
                    9        the Designating Party, a Receiving Party may disclose any information or
                   10        item designated “CONFIDENTIAL” only to:
                   11            a. The Receiving Party’s Outside Litigation Counsel of Record in this
                   12 Action, as well as employees of said Outside Litigation Counsel of Record to whom
                   13 it is reasonably necessary to disclose the information for this Action;
                   14            b. The officers, directors, and employees (including House Counsel) of
                   15 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                   16            c. Experts (as defined in this Order) of the Receiving Party to whom
                   17 disclosure is reasonably necessary for this Action and who have signed the
                   18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   19            d. The court and its personnel;
                   20            e. Court reporters and their staff;
                   21            f. Professional jury or trial consultants, mock jurors, and Professional
                   22 Vendors to whom disclosure is reasonably necessary for this Action and who have
                   23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   24            g. The author or recipient of a document containing the information or a
                   25 custodian or other person who otherwise possessed or knew the information.
                   26            h. During their depositions, witnesses, and attorneys for witnesses, in the
                   27 Action to whom disclosure is reasonably necessary provided: (i) the deposing party
LEWIS              28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 9
                    1 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”;
                    2 and (ii) they will not be permitted to keep any confidential information unless they
                    3 sign the “Acknowledgment and Agreement to Be Bound”, unless otherwise agreed
                    4 by the Designating Party or ordered by the Court. Pages of transcribed deposition
                    5 testimony or exhibits to depositions that reveal Protected Material may be separately
                    6 bound by the court reporter and may not be disclosed to anyone except as permitted
                    7 under this Stipulated Protective Order; and
                    8             i. Any mediator or settlement officer, and their supporting personnel,
                    9 mutually agreed upon by any of the parties engaged in settlement discussions.
                   10 IX.     DISCLOSURE OF “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
                   11 Information or Items. Unless otherwise ordered by the court or permitted in writing
                   12 by the Designating Party, a Receiving Party may disclose any information or item
                   13 designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” only to:
                   14             a. The Receiving Party’s Outside Litigation Counsel of Record in this
                   15 action, as well as employees of said Outside Litigation Counsel of Record to whom
                   16 it is reasonably necessary to disclose the information for this litigation and who have
                   17 signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
                   18 as Exhibit A;
                   19             b. Outside consultants/experts for the Receiving Party, who are not
                   20 employed by or affiliated with any of the Parties to this Action, but who are
                   21 specifically engaged by the Receiving Party’s Outside Litigation Counsel of Record
                   22 to assist in this litigation;
                   23             c. Translators or interpreters of or into foreign languages who are not
                   24 employed by or affiliated with any of the Parties, but are retained only to provide
                   25 translations of any Designated Material;
                   26             d. Any court reporter and video recorder operator retained by any Party to
                   27 record a deposition in the Action;
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  10
                    1              e. The Court and its officers, court stenographers and outside copy
                    2 services whose function requires them to have access to material designated as
                    3 Confidential – Attorney’s Eyes Only under this Protective Order;
                    4              f. Any other person the Designating Party agrees in writing in advance of
                    5 any disclosure.
                    6 X.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
                    7         PRODUCED IN OTHER LITIGATION
                    8         A.      If a Party is served with a subpoena or a court order issued in other
                    9 litigation that compels disclosure of any information or items designated in this
                   10 action as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES
                   11 ONLY,” that Party must:
                   12         1. Promptly notify in writing the Designating Party. Such notification shall
                   13         include a copy of the subpoena or court order;
                   14         2. Promptly notify in writing the party who caused the subpoena or order to
                   15         issue in the other litigation that some or all of the material covered by the
                   16         subpoena or order is subject to this Protective Order. Such notification shall
                   17         include a copy of this Stipulated Protective Order; and
                   18         3. Cooperate with respect to all reasonable procedures sought to be pursued
                   19         by the Designating Party whose Protected Material may be affected.
                   20         B.      If the Designating Party timely seeks a protective order, the Party
                   21 served with the subpoena or court order shall not produce any information
                   22 designated in this action as “CONFIDENTIAL” or “CONFIDENTIAL-
                   23 ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                   24 subpoena or order issued, unless the Party has obtained the Designating Party’s
                   25 permission. The Designating Party shall bear the burden and expense of seeking
                   26 protection in that court of its confidential material – and nothing in these provisions
                   27 should be construed as authorizing or encouraging a Receiving Party in this Action
LEWIS              28
BRISBOIS                                               [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                 8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                   11
                    1 to disobey a lawful directive from another court.
                    2 XI.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    3         PRODUCED IN THIS LITIGATION
                    4            A. The terms of this Order are applicable to information produced by a
                    5 Non-Party in this action and designated as “CONFIDENTIAL” or
                    6 “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Such information produced by
                    7 Non-Parties in connection with this litigation is protected by the remedies and relief
                    8 provided by this Order. Nothing in these provisions should be construed as
                    9 prohibiting a Non-Party from seeking additional protections.
                   10            B. In the event that a Party is required, by a valid discovery request, to
                   11 produce a Non-Party’s confidential information in its possession, and the Party is
                   12 subject to an agreement with the Non-Party not to produce the Non-Party’s
                   13 confidential information, then the Party shall:
                   14               1. Promptly notify in writing the Requesting Party and the Non-Party
                   15 that some or all of the information requested is subject to a confidentiality
                   16 agreement with a Non-Party;
                   17               2. Promptly provide the Non-Party with a copy of the Stipulated
                   18 Protective Order in this litigation, the relevant discovery request(s), and a
                   19 reasonably specific description of the information requested; and
                   20               3. Make the information requested available for inspection by the Non-
                   21 Party, if requested.
                   22            C. If the Non-Party fails to object or seek a protective order from this
                   23 court within 14 days of receiving the notice and accompanying information, the
                   24 Receiving Party may produce the Non-Party’s confidential information responsive
                   25 to the discovery request. If the Non-Party timely seeks a protective order, the
                   26 Receiving Party shall not produce any information in its possession or control that is
                   27 subject to the confidentiality agreement with the Non-Party before a determination
LEWIS              28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 12
                    1 by the court. Absent a court order to the contrary, the Non-Party shall bear the
                    2 burden and expense of seeking protection in this court of its Protected Material.
                      XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    3
                    4              A. If a Receiving Party learns that, by inadvertence or otherwise, it has
                    5 disclosed Protected Material to any person or in any circumstance not authorized
                    6 under this Stipulated Protective Order, the Receiving Party must immediately (a)
                    7 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                    8 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                    9 the person or persons to whom unauthorized disclosures were made of all the terms
                   10 of this Order, and (d) request such person or persons to execute the
                   11 “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                   12 Exhibit A.
                   13 XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   14         PROTECTED MATERIAL
                   15         A.      When a Producing Party gives notice to Receiving Parties that certain
                   16 inadvertently produced material is subject to a claim of privilege or other protection,
                   17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   19 may be established in an e-discovery order that provides for production without
                   20 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                   21 as the parties reach an agreement on the effect of disclosure of a communication or
                   22 information covered by the attorney-client privilege or work product protection, the
                   23 parties may incorporate their agreement in the stipulated protective order submitted
                   24 to the court.
                      XIV. MISCELLANEOUS
                   25
                   26        A.     Right to Further Relief: Nothing in this Order abridges the right of any

                   27 person to seek its modification by the Court in the future.
LEWIS              28
BRISBOIS                                               [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                 8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                   13
                    1
                              B.     Right to Assert Other Objections.
                    2
                    3                By stipulating to the entry of this Protective Order, no Party waives any
                    4         right it otherwise would have to object to disclosing or producing any
                    5         information or item on any ground not addressed in this Stipulated Protective
                    6         Order. Similarly, no Party waives any right to object on any ground to use in
                    7         evidence of any of the material covered by this Protective Order.
                    8
                              C.     Filing Protected Material.
                    9
                   10                A Party that seeks to file under seal any Protected Material must
                   11         comply with Civil Local Rule 79-5. Protected Material may only be filed
                   12         under seal pursuant to a court order authorizing the sealing of the specific
                   13         Protected Material at issue. If a Party's request to file Protected Material under
                   14         seal is denied by the Court, then the Receiving Party may file the information
                   15         in the public record unless otherwise instructed by the Court.
                   16 XV. FINAL DISPOSITION
                   17
                              A.     After the final disposition of this Action, as defined in Section V,
                   18
                        within sixty (60) days of a written request by the Designating Party, each Receiving
                   19
                        Party must return all Protected Material to the Producing Party or destroy such
                   20
                        material. As used in this subdivision, “all Protected Material” includes all copies,
                   21
                        abstracts, compilations, summaries, and any other format reproducing or capturing
                   22
                        any of the Protected Material. Whether the Protected Material is returned or
                   23
                        destroyed, the Receiving Party must submit a written certification to the Producing
                   24
                        Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                   25
                        deadline that (1) identifies (by category, where appropriate) all the Protected
                   26
                        Material that was returned or destroyed and (2) affirms that the Receiving Party has
                   27
                        not retained any copies, abstracts, compilations, summaries or any other format
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  14
                    1 reproducing or capturing any of the Protected Material. Notwithstanding this
                    2 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                    3 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                    4 deposition and trial exhibits, expert reports, attorney work product, and consultant
                    5 and expert work product, even if such materials contain Protected Material. Any
                    6 such archival copies that contain or constitute Protected Material remain subject to
                    7 this Protective Order as set forth in Section V.
                    8        B.     Any violation of this Order may be punished by any and all appropriate
                    9 measures including, without limitation, contempt proceedings and/or monetary
                   10 sanctions.
                      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   11
                   12
                   13 DATED: ________________________
                   14 _____________________________________
                           Attorneys for Plaintiff/Counterdefendants
                   15      Unimax Communications, LLC
                   16
                   17
                   18
                        DATED: ________________________
                   19
                        _____________________________________
                   20        Attorneys for Defendants/Counterclaimants
                             True Wireless, LLC and Surge Holdings, Inc.
                   21
                   22
                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   23
                        DATED: 2/12/2020
                   24
                   25
                   26 ___________________________________
                   27        Alexander F. MacKinnon
LEWIS                        United States Magistrate Judge
                   28
BRISBOIS                                             [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                               8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                 15
                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS                [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                  8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                    16
                                                            EXHIBIT A
                    1
                                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    2
                    3 I, _____________________________ [print or type full name], of
                    4 _________________ [print or type full address], declare under penalty of perjury
                    5 that I have read in its entirety and understand the Stipulated Protective Order that
                    6 was issued by the United States District Court for the Central District of California
                    7 on [date] in the case of Unimax Communications, LLC v. True Wireless, LLC, et al,
                    8 Case No. 8:19-cv-00968-ODW-AFM). I agree to comply with and to be bound by
                    9 all the terms of this Stipulated Protective Order and I understand and acknowledge
                   10 that failure to so comply could expose me to sanctions and punishment in the nature
                   11 of contempt. I solemnly promise that I will not disclose in any manner any
                   12 information or item that is subject to this Stipulated Protective Order to any person
                   13 or entity except in strict compliance with the provisions of this Order.
                   14 I further agree to submit to the jurisdiction of the United States District Court for the
                   15 Central District of California for the purpose of enforcing the terms of this
                   16 Stipulated Protective Order, even if such enforcement proceedings occur after
                   17 termination of this action.
                   18 I hereby appoint __________________________ [print or type full name] of
                   19 _______________________________________ [print or type full address and
                   20 telephone number] as my California agent for service of process in connection with
                   21 this action or any proceedings related to enforcement of this Stipulated Protective
                   22 Order.
                      Date: ______________________________________
                   23
                      City and State where sworn and signed: _________________________________
                   24
                      Printed name: _______________________________
                   25
                      Signature: __________________________________
                   26
                   27
LEWIS              28
BRISBOIS                                              [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISGAARD                                                                                8:19-cv-00968-ODW-AFM
& SMITH LLP
ATTORNEYS AT LAW                                                  17
